UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6979


MANETIRONY CLERVRAIN,

                    Plaintiff - Appellant,

             v.

ANGELA DUNBAR,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:18-cv-01205-GJH)


Submitted: February 26, 2019                                      Decided: March 1, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Manetirony Clervrain, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Manetirony Clervrain appeals the district court’s order dismissing his civil

complaint for failure to comply with Fed. R. Civ. P. 8. We have reviewed the record and

find no reversible error.   Accordingly, we affirm the district court’s dismissal, see

Clervrain v. Dunbar, No. 8:18-cv-01205-GJH (D. Md. July 18, 2018), but we modify the

dismissal to be without prejudice. We deny Clervrain’s motions to amend, for standing,

to proceed on the record, and for judicial union. We also deny his motion for oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                             AFFIRMED AS MODIFIED




                                            2